Citation Nr: 1815520	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-34 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include anxiety, depression, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a neck disability, including spinal stenosis and degenerative changes of the cervical spine, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for skin cancer, to include as secondary to chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in the case, served in the United States Army from April 1975 to April 1979 with additional service in the United States Army Reserves and the Massachusetts Air National Guard.

The claims for service connection come before the Board of Veterans' Appeals (Board) on appeal from a May 2012  and May 2013 rating decisions of the Boston, Massachusetts, Regional Office (RO).  Jurisdiction over all of the claims now resides with the Reno, Nevada, RO.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at hearing held in Reno, Nevada.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Acquired Psychiatric Disorder

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While the Veteran claimed service connection for PTSD, in accordance with Clemons, the Board recharacterized the issue on appeal as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.  Specifically, a December 1978 service treatment record shows an in-service report of an anxiety reaction from the past nights social situation.  Private treatment records during the appeal period show a diagnosis of and treatment for anxiety.  Additionally, the Veteran has indicated that, in the alternative, his acquired psychiatric disorder may be linked to his service-connected disabilities.

The Veteran last underwent a VA examination in October 2015.  VA and private treatment records show the Veteran has continued to seek treatment for various diagnosed mental health conditions.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Because there is new lay and medical evidence of record, a new VA examination is necessary.

Neck Disability and Skin Cancer

The Veteran contends he has a neck disability as a result of military service.  During his Board hearing, the Veteran reported two incidents where he believes he may have injured his neck.  First, the Veteran reported that while moving a heavy chair, it fell on his head knocking him to the ground during a period of either annual training or weekend field training exercise.  Next, the Veteran reported he had a slip on some ice and hit the ground hard.  The Board notes that the Veteran is service connected for a bilateral knee and hip disability and that he has indicated his neck disability may be a result of those disabilities.

The Veteran also contends he has skin cancer as a result of military service.  Specifically, the Veteran asserts his skin cancer disability was caused by chemical exposure in service.  Specifically, the Veteran reported working with chemicals used in printing that would cause the skin to peel from his hands.  Service treatment records show treatment for dermatitis on the left hand in February 1976.  Private treatment records show a diagnosis of skin cancer.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. 
§ 5103A(d) (West 2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To date, the Veteran has not been afforded a VA examination for either condition and this case must be remanded.

Accordingly, the case is REMANDED for the following action:

1. Verify all periods of the Veteran's periods of service for both the United States Army Reserves (USAR) and Massachusetts Air National Guard, including all periods of INACDUTRA and ACDUTRA.

2. Ensure all Service Medical Records and Service Personnel Records for the Veteran's service with the USAR and Massachusetts Air National Guard are associated with the electronic claims file.  All attempts to obtain these records and any negative responses should be documented in the claims file.

3. Obtain a copy of any Social Security decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such Social Security disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by Social Security for the Veteran.  All requests for records and their responses should be associated in the claims folder.  Any records obtained should be associated with the claims file.

4. Associate any VA treatment records since November 2015 with the electronic claims file.

5. After any records requested above have been obtained, schedule the Veteran for a VA psychiatric examination, to assess the current nature and severity of any current mental health disabilities.  The VA examiner should review the evidence associated with the record.  All necessary tests and studies should be conducted.  The examiner should provide the following opinions:

a)  Does the Veteran have a current diagnosis of PTSD?  If yes, is it as likely as not that this disability was incurred due to an event in active service, to include fear of hostile military or terrorist activity that involved actual or threatened death or serious injury to the Veteran or others?

b)  Does the Veteran have a current diagnosis of depression, anxiety or other psychiatric disorder?  If yes, is it as likely as not that this disability was incurred in, or due to the Veteran's active military service?

In rendering these opinions, the VA examiner is asked to specifically address the Veteran's December 1978 in-service report of anxiety and the statements of D.B., the Veteran's social worker.

	c)  Is it at least as likely as not (50 percent probability or greater) that any current psychiatric disability is caused by any of the Veteran's service-connected disabilities, to include, bilateral knee and hip disabilities?

d)  If not caused by the service-connected disabilities, is it at least as likely as not (50 percent probability or greater) that any psychiatric disability is aggravated (worsened in severity beyond the natural progression of the disease) by any of the service-connected disabilities, to include, bilateral knee and hip disabilities?

If the VA examiner opines that any psychiatric disability is aggravated by any of the service-connected disabilities, he/she should indicate the degree of disability before aggravation and the current degree of disability.

A complete rationale for all opinions is required.

6. Schedule the Veteran for an examination to determine the nature and etiology of any current neck disability from a physician with expertise in musculoskeletal disabilities.  The VA examiner should note the records review in the examination report.  The VA examiner should offer the following opinion: 

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current neck disability, to include neck strain and degenerative arthritis of the spine, had its onset in service or is otherwise related to his active service, or manifest to a compensable degree within one year of separation from service?

b)  Is it at least as likely as not (50 percent probability or greater) that the current neck disability is caused by any of the Veteran's service-connected disabilities, to include, bilateral knee and hip disabilities?

c)  If not caused by the service-connected disabilities, is it at least as likely as not (50 percent probability or greater) that the neck disability is aggravated (worsened in severity beyond the natural progression of the disease) by any of the service-connected disabilities, to include, bilateral knee and hip disabilities?

If the VA examiner opines that the neck disability is aggravated by any of the service-connected disabilities, he/she should indicate the degree of disability before aggravation and the current degree of disability.

7. Schedule the Veteran for a VA examination to determine the nature and etiology of any skin cancer.  The entire VA record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

Does the Veteran have a current diagnosis of skin cancer?  If yes, the examiner should identify the specific disorder(s) and provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder(s) is(are) etiologically related to the Veteran's active military service, to include any chemicals from his work with printing chemicals.

8. After the completion of the above and undertaking any additional development deemed appropriate, readjudicate the issues in light of any additional evidence added to the record.  If the benefits sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




